NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.



                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-2574-16T4

RITA VAN DOIMEN,

        Plaintiff,

v.

V&C LIQUORS, INC.,

        Defendant/Third-Party
        Plaintiff-Appellant,

v.

PUBLIC SERVICE ELECTRIC AND GAS
COMPANY, (PSE&G),

     Defendant/Third-Party
     Defendant-Respondent.
___________________________________

              Submitted February 28, 2018 – Decided August 10, 2018

              Before Judges Nugent and Currier.

              On appeal from Superior Court of New Jersey,
              Law Division, Essex County, Docket No. L-7838-
              13.

              Dell'Italia & Santola, attorneys for appellant
              (John P. Dell'Italia, on the brief).

              Peter L. Agostini, attorney for respondent.

PER CURIAM
     This appeal involves the claim of V&C Liquors, Inc., against

PSE&G, for fire damage to V&C's Newark liquor store.1          A jury found

PSE&G 100 percent liable and awarded V&C $200,000 for property

damage and $14,700 for lost rent.        The trial judge granted PSE&G's

motion for relief from that part of the judgment entered on the

$200,000 property damage claim.       In doing so, the court concluded

it had erred by permitting V&C's principal to testify to the amount

of a contractor's $200,000 proposal to repair the fire damage.

V&C appeals from the implementing order.

     Because   V&C   relied   on   the   court's   erroneous    ruling     in

presenting its proofs at trial, we conclude the proper remedy is

a new trial.    Otherwise, due solely to judicial error, V&C will

be deprived unfairly of the opportunity to present alternative

proofs, and PSE&G will unjustly avoid the consequences of its

negligence.    We thus reverse and remand for a new trial solely on

V&C's property damage claim.

     These are the facts.          V&C owns a three-story wood-frame

building in Newark, where it operates a liquor store on the first



1
  The record is unclear as to whether V&C Liquors, Inc. filed its
claim against PSE&G as a cross-claim or third-party complaint.
The parties refer to themselves in their appellate briefs as third-
party plaintiff and third-party defendant. The trial pleadings
in the appellate record, including the order from which V&C
appeals, do not include third-party designations. In any event,
the distinction is not relevant to the appellate issues.

                                     2                              A-2574-16T4
floor and rents the apartments on the second and third floors.                In

October 2011, fire damaged the building.             V&C alleged the fire

occurred when a PSE&G transformer malfunctioned, causing arcing

along   cables   or   wires   that   ignited   the   vinyl   siding    on    the

building.     On the last day of a five-day trial, a jury agreed and

found PSE&G's negligence to be the sole cause of the fire.                  This

liability determination has not been challenged.

     The jury awarded $14,700 to compensate V&C for lost rent and

$200,000 to compensate V&C for the fire damage to the building.

Neither party challenges the award for lost rent.             On its motion

for relief from the judgment, PSE&G challenged the competency of

V&C's proofs of the cost to repair the fire damage.               The trial

court determined it had erred by admitting at trial V&C's hearsay

evidence of the cost to repair the fire damage, vacated the

$200,000 fire damage award, and left standing the judgment on the

jury's verdict for lost rent.

     These were V&C's proofs concerning the fire damage.              Devender

N. Chhabra, a dentist and V&C's principal, testified he hired an

expert – a consulting, structural, and civil engineer – to inspect

the damage.    Dr. Chhabra walked around the outside of the building

and through the entire inside of the building with the expert.

Dr. Chhabra paid for a report from the expert, the purpose of

which "was to find out the degree of damage and what [Dr. Chhabra

                                      3                                A-2574-16T4
could] do in the most economical way to get the thing back so that

[he] could rent the apartments."              The expert rendered a report

detailing the damage.

       Next, Dr. Chhabra hired a contractor.             He and the contractor

inspected the exterior of the building and every room with the

engineer's report in hand, so the contractor could determine the

cost   to    repair     the   damage   the   engineer    had   specified.      The

contractor gave Dr. Chhabra a "Proposal" to make the repairs.                  The

Proposal contained a detailed itemization of the repairs the

contractor would perform.          The contractor included in the Proposal

the cost to make the repairs, which was $200,000.

       The engineer testified at the trial.             The contractor did not.

During      Dr.   Chhabra's     testimony     concerning       the   contractor's

Proposal, the following exchange took place:

                  Q:   Okay. And how - - by the way, you
             received other proposals. Is that right you
             said?

                   A:     I did.

                   Q:     Were they higher or lower than this?

                   [DEFENSE COUNSEL]: Objection.           Relevance, hearsay.

                   THE COURT:      Overruled.

                   Q:     Okay, were they higher or lower?

                   A:     Much higher than that, sir.

                   [DEFENSE COUNSEL]:        Objection.

                                         4                                A-2574-16T4
               THE COURT:   Sidebar.

               [DEFENSE COUNSEL]:     Sidebar.

               (Sidebar on at 10:57:26 a.m.)

               (Inaudible sidebar)2

               (Sidebar off at 10:59:31 a.m.)

              Q:     And how much is      this     bid   for,
         Doctor?    What's the price?

               A:   It's $200,000.

              [PLAINTIFF'S COUNSEL]:     Your Honor, I
         would ask at this point, I have this exhibit
         blown up, I'd like to have it put into evidence
         for the jury to just see it.

              [DEFENSE COUNSEL]: My - - my objection
         to admission into evidence stands.       My
         objection is running. No foundation.

              THE COURT: Okay, base - - based upon the
         case law, I'm sustaining the objection. It's
         - - it's - - so it's not going into evidence.

              [PLAINTIFF'S COUNSEL]:       Okay, but the
         amount is going in?

               [DEFENSE COUNSEL]:     Objection.

               [PLAINTIFF'S COUNSEL]:    His testimony is
         - -



2
  Many sidebar conferences were unrecorded because they were
"inaudible."   The trial judge should have taken appropriate
measures to assure the side-bar conferences were being recorded.
R. 1:2-2. "The requirement for the recording of 'all proceedings'
must be understood to include side-bar conferences related in any
way to the trial of the action."    Pressler & Verneiro, Current
N.J. Court Rules, cmt. 3.1 on R. 1:2-2 (2018).

                                5                               A-2574-16T4
                  [DEFENSE COUNSEL]: His testimony is what
             it is.

                    [PLAINTIFF'S COUNSEL]:             Is $200,000.

                  [DEFENSE COUNSEL]: His testimony is what
             it is, Your Honor.

                    THE COURT:      The testimony is what it is.

                    [PLAINTIFF'S COUNSEL]: Yes, sir.                Thank
             you.

       PSE&G filed a motion for relief from the judgment, seeking

an order "alter[ing] the judgment entered in this matter to reflect

an   award    of    $14,700   for   lost       rents   based   on    the   competent,

admissible evidence at trial."             PSE&G alleged the court erred by

admitting hearsay evidence, namely, Dr. Chhabra's testimony that

the contractor's Proposal to repair the fire damage was $200,000.

PSE&G also argued that because there was no competent evidence of

the cost to repair the fire damage, the trial court was required

to grant the motion and "mold the damages verdict to $14,700 based

upon the competent, admissible evidence presented at trial."

       The trial court granted PSE&G's motion.                      During the oral

opinion      it    delivered,    the   trial         court   made    the    following

observations. First, V&C's counsel had advised the court a witness

from   the    construction      company        was     unavailable,    but    counsel

intended to present through Dr. Chhabra's testimony the amount of

the construction company's Proposal.                   Second, counsel for PSE&G


                                           6                                  A-2574-16T4
had been in receipt of the Proposal for "over four years and never

secured any witnesses nor evidence to refute the contents of the

Proposal."    The court was apparently aware of these considerations

when it ruled at trial that Dr. Chhabra could not introduce into

evidence    the    documentary       Proposal    but   could    testify   to    its

contents.

     The court granted PSE&G's motion on the ground that Dr.

Chhabra's testimony about the $200,000 Proposal was inadmissible

hearsay.     Concluding       that    expert     testimony     was   required     to

establish    the   damages,    and     because    in   the     court's   view   the

"$200,000 for damages never should have gone to the jury because

there was not a proper foundation," the court declared the original

October 20, 2016 order of judgment would be amended to include

only the rental damages of $14,700.              This appeal followed.

     On appeal, V&C does not argue the trial court erred in its

post-judgment decision that Dr. Chhabra's testimony concerning the

Proposal was inadmissible hearsay.              Rather, it relies on case law

holding the mere uncertainty as to the quantum of damages is an

insufficient basis to deny relief to a non-breaching party to a

contract.    V&C also argues the court incorrectly determined expert

testimony was needed to establish damages and, therefore, abused

its discretion by granting PSE&G's motion.



                                         7                                 A-2574-16T4
     PSE&G responds the trial court correctly granted the motion

to correct the verdict because the sum the jury awarded for fire

damage was based on inadmissible hearsay. PSE&G argues that absent

the inadmissible hearsay, V&C failed to meet its burden of proving

its damage claim.

     We agree with the trial court's post-verdict decision that

it erred when it permitted Dr. Chhabra to testify to the amount

of the Proposal.    We disagree with the remedy.   The court should

have granted a new trial on the limited issue of the fire damage.

     "The primary purpose of tort law is that of compensating

plaintiffs for the injuries they have suffered wrongfully at the

hands of others."   Berman v. Allan, 80 N.J. 421, 427 (1979). Thus,

as our Supreme Court has recognized in another context:

          The courts of this and other jurisdictions
          have long held that where a wrong itself is
          of such a nature as to preclude the
          computation    of   damages   with    precise
          exactitude, it would be a "perversion of
          fundamental principles of justice to deny all
          relief to the injured [party], and thereby
          relieve the wrongdoer from making any amend
          for his acts."

          [Id. at 428 (alteration in original) (quoting
          Story Parchment Co. v. Patterson Parchment
          Paper Co., 282 U.S. 555, 563 (1931)).]

Of course, "damages may not be determined by mere speculation or

guess."   Ibid.   Here, however, that is not what happened.



                                 8                            A-2574-16T4
     The contractor's quotation of $200,000 to repair the fire

damage was not tantamount to speculation or guesswork.          To the

contrary, it was the contractor's price to repair the fire damage

observed directly by the engineer, the doctor, and the contractor.

The Proposal was also, according to Dr. Chhabra, the lowest of

several   proposals   he   obtained.     Nonetheless,   Dr.   Chhabra's

testimony about the content of the Proposal was hearsay.             V&C

submits no exception to the rule barring hearsay, N.J.R.E. 802.

     At trial, the court apparently ruled it would not admit the

actual Proposal into evidence, but would permit Dr. Chhabra to

testify to its content.3     The trial court did not explain either

at trial or in its decision on PSE&G's post-verdict motion why it

admitted the hearsay evidence.         Perhaps because PSE&G had the

report for four years before trial and presented no expert to

counter it, the trial court believed there was "no bona fide

dispute between the parties as to a relevant fact," and the

evidence could thus be proved "by any relevant evidence" without

application of exclusionary rules.      N.J.R.E. 101(a)(4).   Whatever

the reasoning, the court reversed its decision on the post-verdict


3
  Because the sidebar addressing the issue was not recorded, we
are unable to determine whether PSE&G objected to both the
admission of the document into evidence and Dr. Chhabra's reference
to it, or only the admission of the document into evidence. In
its appellate brief, PSE&G suggests it objected to both. V&C does
not dispute that assertion.

                                  9                             A-2574-16T4
motion.   By doing so in that context, the court deprived V&C of

the opportunity to present alternative, competent evidence.

     Once the trial court admitted Dr. Chhabra's hearsay testimony

concerning the $200,000 Proposal, V&C needed to present no further

evidence on damages, a point underscored by the jury's verdict.

Had the court barred the hearsay testimony, V&C could have taken

measures to present alternative, competent evidence.   For example,

it could have requested a short adjournment to accommodate a

witness from the construction company who prepared the estimate.

V&C also could have requested the court's permission and authority

to videotape the testimony of the witness.   Given the procedural

manner in which the court reversed itself, V&C was deprived of the

opportunity to do so.

     For these reasons, and based on the unique factual situation

presented in this case, we hold the appropriate remedy is the

grant of a new trial on the damage issue, not its dismissal.        A

contrary result – such as that reached in this case – undermines

the primary purpose of tort law, namely, compensating plaintiffs

for injuries they have suffered wrongfully at the hands of others;

unjustly relieves a wrongdoer from making amends for its act; and

is fundamentally unfair to the party who has relied on the trial

court's evidentiary ruling, which is precisely what litigants are

expected to do.   See Berman, 80 N.J. at 427-28.

                               10                           A-2574-16T4
     The retrial on damages shall proceed without undue delay.

Since the time for discovery ended years ago, we see no reason why

the trial cannot be scheduled expeditiously.

     Reversed and remanded for a new trial on the issue of the

compensation to which V&C is entitled as the result of fire damage

to its building.   We do not retain jurisdiction.




                               11                          A-2574-16T4